UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2257



In re: SHAPAT AHDAWAN NABAYA, a/k/a Norman Abbott,

                    Petitioner.



                           On Petition for Extraordinary Writ.
                               (3:17-cr-00003-MHL-1)


Submitted: November 16, 2017                                Decided: December 15, 2017


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shapat Ahdawan Nabaya petitions for a writ of error under the All Writs Act, 28

U.S.C. § 1651(a) (2012) seeking the dismissal of the criminal charges against him. He

also seeks release on bail pending appeal. We conclude that Nabaya is not entitled to

relief.

          Federal courts “may issue all writs necessary or appropriate in aid of their

respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.

§ 1651(a) (2012). However, petitioners may not obtain relief under § 1651(a) when there

is another available remedy. See United States v. Swaby, 855 F.3d 233, 238 (4th Cir.

2017); United States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002). Because Nabaya

may assert his claims following entry of a final judgment by the district court, relief

under § 1651(a) is not warranted.

          Accordingly, we deny the petition for writ of error and deny Nabaya’s motion for

release pending appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                              2